               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Case No. 17-CV-1134-JPS
 v.

 CERTAIN REAL PROPERTY
 commonly known as 14035 WEST                                       ORDER
 SUN VALLEY DRIVE, NEW BERLIN,
 WISCONSIN,

                      Defendant.


       On October 11, 2018, Plaintiff filed a motion to voluntarily dismiss

this action for forfeiture in rem with prejudice. (Docket #13). In light of the

representations in the motion, including consent to the motion from the

claimant Robert Zehren, the Court will grant the motion. Fed. R. Civ. P.

41(a)(2).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to dismiss (Docket #13) be

and the same is hereby GRANTED; this action be and the same is hereby

DISMISSED with prejudice and without costs to any party.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 17th day of October, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
